*1219Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered January 13, 2005. The judgment convicted defendant, upon a jury verdict, of felony driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of felony driving while intoxicated (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c] [i]) and aggravated unlicensed operation of a motor vehicle in the first degree (§ 511 [3] [a] [i]). Contrary to the contention of defendant, the evidence that he failed all his field sobriety tests, smelled of alcohol, had glassy eyes and slurred his speech is legally sufficient to support the conviction (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Furthermore, we conclude that the jury did not fail to give the evidence the weight it should be accorded, and thus the verdict is not against the weight of the evidence (see People v Clark, 284 AD2d 956, 957 [2001], lv denied 97 NY2d 640 [2001]). The sentence is not unduly harsh or severe. Present—Scudder, P.J., Hurlbutt, Gorski and Martoche, JJ.